We granted the defendant’s application for further appellate review. The Appeals Court affirmed the judgment in an unpublished memorandum and order pursuant to Appeals Court Rule 1:28. 32 Mass. App. Ct. 1115 (1992).
The defendant’s motion to dismiss was correctly denied. The defendant did not follow the rule. Mass. R. Civ. P. 25 (a) (1), 365 Mass. 771 (1974). We have said that the burden is on the decedent’s representative to comply with the rule. See Federal Ins. Co. v. Ronan, 407 Mass. 921 (1990).
The evidence viewed in the light most favorable to the plaintiff was sufficient. In discussing the standard to be applied, the Appeals Court correctly determined that a dentist is held to the same standard as a physician or surgeon on the question of patient abandonment. See Berardi v. Menicks, 340 Mass. 396, 400-402 (1960); Borysewicz v. Dineen, 302 Mass. 461, 463-464 (1939); Vigneault v. Dr. Hewson Dental Co., 300 Mass. 223, 225 (1938). See Annot., Liability of Physician Who Abandons Case, 57 A.L.R.2d 432 (1958); Annot., Liability of Dentist to Patient, 83 A.L.R.2d 7 (1962).

Judgment of the Superior Court affirmed.